

April 3, 2008


Rubicon Financial Incorporated
19200 Von Karman Ave., Suite 350
Irvine, California 92612


Re: Lock-Up and Cancellation of Shares of Common Stock


Gentlemen:


I am the former chief financial officer of Rubicon Financial Incorporated
(“Rubicon”). I hold 25,000 shares of Common Stock of Rubicon, represented by
certificate number 6670 (the “Common Stock”) and was initially to be issued an
additional 13,401 shares of Common Stock under my employment agreement (the
“Additional Securities”).


Effective immediately, I agree that the Additional Securities shall be
immediately cancelled and any right to the Additional Securities is hereby
waived. In addition, effective immediately through the period ending February 1,
2010, I hereby irrevocably agree that the Common Stock shall not be sold,
transferred, assigned, pledged or hypothecated.


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, I hereby agree that, during the period beginning on the
date hereof and continuing to and including February 1, 2010 (the “Lock-Up
Period”), I will not offer, sell, contract to sell, pledge, grant any option to
purchase, make any short sale or otherwise dispose of the Common Stock.


I understand and acknowledge that the foregoing restriction is expressly agreed
to preclude me from engaging in any hedging or other transaction which is
designed to or reasonably expected to lead to, or result in, a sale or
disposition of the Common Stock even if such shares would be disposed of by
someone other than me. Such prohibited hedging or other transactions would
include without limitation any short sale (whether or not against the box) or
any purchase, sale or grant of any right (including without limitation any put
or call option) with respect to the Common Stock or with respect to any security
that includes, relates to, or derives any significant part of its value from
such shares.


Notwithstanding the foregoing, I understand that I may transfer the Common Stock
(i) as a bona fide gift or gifts, or by will or intestacy, provided that the
transferee or transferees thereof agree to be bound by the restrictions set
forth herein, (ii) to any trust for my direct or indirect benefit or my
immediate family, provided that the trustee of the trust agrees to be bound by
the restrictions set forth herein, and provided further that any such transfer
shall not involve a disposition for value, or (iii) with the prior written
consent of Rubicon. For purposes of this lock-up agreement, “immediate family”
shall mean any relationship by blood, marriage or adoption, not more remote than
first cousin. I now have, and except as contemplated above, for the duration of
the Lock-Up Period will have, good and marketable title to the Common Stock,
free and clear of all liens, encumbrances and claims whatsoever. I also agree
and consents to the entry of stop transfer instructions with Rubicon’s transfer
agent and registrar against the transfer of the Common Stock except in
compliance with the foregoing restrictions.
 
 
 

--------------------------------------------------------------------------------

 


Rubicon-Sederoff Lock-up
April 3, 2008
Page 2
 
I further understand that this lock-up agreement is irrevocable and shall be
binding upon my heirs, legal representatives, successors and assigns.


Lastly, I forever waive and release any and all claims, liens, charges, or
encumbrances of any kind whatsoever (collectively, the “Claims”) against Rubicon
and any of its directors, officers, employees, agents, subsidiaries and/or
affiliates including, without limitation, any Claims related to the Additional
Securities cancelled by Rubicon pursuant to this agreement, the termination of
my employment agreement, my resignation as chief financial officer of Rubicon,
or otherwise in connection with any agreement, arrangement or understanding,
actual or alleged, between me and Rubicon from now until the end of the world,
provided, however, that the foregoing waiver and release shall neither apply to
nor affect my rights and obligations with respect to the Common Stock to be held
by me subject to the terms of the lock-up described above. Upon reasonable
request by Rubicon, I agree to execute any acknowledgement of the foregoing
waiver and release in form reasonably satisfactory to counsel for Rubicon.


Very truly yours,


/s/ Michael Sederoff
Michael Sederoff


Accepted and Acknowledged:


Rubicon Financial Incorporated


By: 
/s/ Joseph Mangiapane, Jr.
 
Joseph Mangiapane, Jr., CEO



Dated: 4/9/08
 
 
 

--------------------------------------------------------------------------------

 
 